Citation Nr: 1134995	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at the Lewis County General Hospital from August 23, 2009 through August 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Medical Center (MC).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Medical Center.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requests reimbursement for medical services provided at the Lewis County General Hospital from August 23, 2009 to August 25, 2009.  Reimbursement for services from August 22, 2009 to August 23, 2009 has already been approved.  Essentially, the Veteran asserts that he was not stabilized enough for transfer to a VAMC until some point later than August 23, 2009.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2010); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

VA is authorized to reimburse veterans for emergency medical treatment by two statutes - 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

Payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  38 C.F.R. § 17.1005 (2010).  For purposes of payment or reimbursement under 38 U.S.C. § 1725, VA deems it safe for the Veteran to be transferred once the veteran has become stabilized.  Id.  

For reimbursement under 38 U.S.C.A. § 1728, the Veteran would need to have a service connected disability or be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2010).  Service connection has not been awarded for any disability.

The Veteran was hospitalized at the Lewis County General Hospital from August 22, 2009 to August 25, 2009.  The Veteran was treated by Dr. SL and other practitioners at the hospital.  On August 22, Dr. SL noted a review of notes and tests sent over from VA.  On August 24, Dr. SL noted that he would review medications prescribed for the Veteran with the Veteran's primary care doctor at VA.  On August 25, Dr. SL noted that he had spoken with the Veteran's attending physician at VA, Dr. Shaw, who agreed with anticoagulation.  In this case, the claims file does not contain copies of the VA records documenting communications between the private facility and VA between August 22, 2009 and August 25, 2009.  These records could be relevant to this decision and should be obtained.  If the Veteran believes that any VAMC besides the one in Syracuse, New York, was contacted by anyone at the Lewis County General Hospital, he should inform VA.  

Corrective notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is also required.  In this case, the Veteran was not provided any notice of the evidence that is necessary to substantiate his claim for reimbursement for medical service provided at a private facility, nor was he provided an explanation as to the evidence VA will attempt to obtain and which evidence he is responsible for providing.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish his claim for reimbursement for medical services provided at a private facility. 

2.  Obtain relevant records from the Syracuse, New York, VAMC dating in August 2009, to specifically include any records documenting communication between that facility and the Lewis County General Hospital, to include communication between Dr. SL and Dr. Shaw.

If any documents cannot be obtained, proper procedure should be followed as outlined in 38 C.F.R. § 3.159(e).

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

